EXHIBIT 99.2 PRETIUM RESOURCES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2013 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the condensed consolidated interim financial statements of Pretium Resources Inc. (“Pretivm”, “we” or “us”) for the nine months ended September 30, 2013 and the audited consolidated financial statements for the year ended December 31, 2012, as publicly filed on the System for Electronic Document Analysis and Retrieval (SEDAR) website. All dollar amounts are expressed in Canadian Dollars unless otherwise specified. We have prepared the condensed consolidated interim financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) applicable to the preparation of interim financial statements, including IAS 34, Interim Financial Reporting. This MD&A is prepared as of November 7, 2013 and includes certain statements that may be deemed “forward-looking statements”. We direct investors to the section “Risks and Uncertainties” and “Statement on forward-looking information” included within this MD&A. Additional information relating to us, including our Annual Information Form and Form 40-F, is available free of charge on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC website at www.sec.gov. Our Business We were incorporated on October 22, 2010 under the laws of the Province of British Columbia for the acquisition, exploration and development of precious metal resource properties in the Americas.Our initial projects are the Brucejack Project and the Snowfield Project (together, the “Projects”), which are advanced stage exploration projects located in northwestern British Columbia.We intend to continue exploration of the Projects with a focus on expanding and increasing the quality of resources and advancing engineering studies on the higher grade underground opportunity at the Brucejack Project. 3rd Quarter Highlights and Significant Events · On July 23, 2013, we announced the discovery of the Cleopatra vein within the Valley of the Kings (the “Cleopatra Vein”), and drill results from the ongoing Valley of the Kings Bulk Sample Program (the ”Program”). · On August 15, 2013, we announced drill results from Program drilling, including seven intersections grading greater than 1,000 grams of gold per tonne. · On September 5, 2013, we announced the closing of a private placement, announced on August 23, 2013, with a syndicate of underwriters that was led by Cormark Securities Inc. and included Salman Partners Inc., CIBC World Markets Inc. and GMP Securities, for 1,725,000 flow-through common shares at a price per share of C$10.10 for gross proceeds of approximately C$17.4 million. 1 3rd Quarter Highlights and Significant Events (cont'd) · On September 6, 2013, we announced the closing of a private placement, announced on August 28, 2013, with Liberty Metals & Mining Holdings, LLC, a subsidiary of Boston-based Liberty Mutual Insurance, for 1,069,518 common shares at a price per share of C$9.35 for gross proceeds of approximately C$10 million. · On September 9 and 23, 2013, we announced drill results from Program drilling and underground exploration drilling with a combined total of 13 intersections grading greater than 1,000 grams of gold per tonne. · On October 3, 2013, we announced that, amongst other things, processing of the bulk sample had commenced at a custom mill located in Montana. · On October 9, 2013, we announced the withdrawal of Strathcona Mineral Services Ltd. (“Strathcona”) from the Program. · On October 22, 2013, we announced, amongst other things, that the 426585E cross-cut contained 281 ounces of gold and 532 ounces of silver based on preliminary results from the processing of the 10,000 tonne bulk sample and reasons for Strathcona’s withdrawal from the Program. · On October 10 and 24, 2013, we announced continued underground exploration with raises on the Cleopatra Vein and 615L drift and additional drill results from Program drilling and the underground exploration program at the Valley of the Kings with a combined total of 19 intersections grading greater than 1,000 grams gold per tonne. · On October 30, 2013, we announced, amongst other things, additional drill results from the underground exploration program at the Valley of the Kings, that the bulk sample processing was on track and that final mill results will be available after all testwork had been completed. Operations Brucejack Project The Brucejack Project is located approximately 950 km northwest of Vancouver, British Columbia and 65 km north-northwest of Stewart, British Columbia and is comprised of nine mineral claims totaling 3,199.28 hectares in area.The Brucejack Project forms part of our contiguous claims package that comprises over 103,000 hectares. Bulk Sample Program The Program consisted of two elements: the excavation of a 10,000-tonne bulk sample and a 15,000-meter (subsequently increased to a 16,789 meter) underground drill program.The Program was designed to test the full widths of two of the domains of mineralization used to estimate the November 2012 Valley of the Kings Mineral Resource.By testing the two domains of mineralization, the Program was designed to confirm that the resource model was accurately projecting the range of the grade distribution in the 10-meter blocks that make up the Mineral Resource estimate within the bulk sample area.As a result, the Program targeted the full range of the projected resource block grades which span from zero grams of gold per tonne to in excess of 60 grams of gold per tonne. 2 Operations (cont'd) Excavation of Bulk Sample The 1345-meter level, centered at the 426600E cross-section of the Valley of the Kings, was selected as the bulk sample location in conjunction with Strathcona and based on their requirements that the bulk sample be excavated from an area representative of the (a) drillhole density that informs the Indicated Mineral Resource, (b) average grade of the Indicated Mineral Resource and the global resource for Valley of the Kings, (c) proportion of low-grade, high-grade and extreme grade populations in the overall Indicated Mineral Resource and (d)style of stockwork gold mineralization characteristic of the Valley of the Kings. The 10,000-tonne bulk sample was excavated from four cross-cuts (excavations perpendicular to the two domains of mineralization, spaced at 30-meter centers) and one lateral drift (an excavation extending along the strike length of one of the domains of mineralization). Excavation of the 10,000 tonne bulk sample was completed in early September 2013 which is in the process of being processed as described below. Mineral Processing and Sample Tower All of the bulk sample material excavated as part of the Program has now arrived in Montana for processing at the mill.Processing is continuing on track (in order from lowest to highest grading material) and is expected to be completed by the end of November.Shipment and sale of the gravity concentrate has commenced, with shipment of the flotation concentrate to commence later this month.We are targeting a total of 4,000 ounces of gold to be produced from the 10,000 tonnes of material excavated for the Program.The amount of gold produced from the entire 10,000-tonne bulk sample will be used to reconcile the Valley of the Kings November 2012 Mineral Resource estimate, prepared by Snowden Mining Industry Consultants (“Snowden”). The 10,000-tonne bulk sample was excavated in approximately 100-tonne rounds.Each round was crushed and run through a sample tower on site.The sample tower was designed and constructed to extract two 30-kilogram samples from each 100-tonne round processed by the sample tower.Assaying of the remaining samples extracted by the sample tower is expected to be completed this month.On October 22, 2013, we announced, amongst other things, that preliminary figures from the processing of one of the Program cross-cuts, the 426585E cross-cut, showed there was 94% more gold produced from the mill than was estimated from the sample tower results for the same material. Strathcona was responsible for the sample tower operations at the Brucejack Project and withdrew from the Program on October 8, 2013.Snowden has advised us that the true test of the resource estimate will only come from the reconciliation results between the ultimate grade of the bulk sample (as defined by produced metal and metal accounting) and the grade of the resource estimate for the same volume. 3 Operations (cont'd) Bulk Sample Drilling A total of 16,789 meters of underground drilling in 201 holes was completed as part of the Program.Drilling was conducted at 7.5-meter and 15-meter centres along 120 meters of strike length and at 15-meter centres vertically for 60 meters above and 60 meters below the 1345-meter level of the Valley of the Kings.The Program drilling was completed in September 2013. Additional Exploration The underground exploration program is expected to wrap-up in the coming week after a successful season, with the discovery of the Cleopatra Vein and the extension of Domain 20.Following the discovery of the Cleopatra Vein, 22 drill holes in five vertical fans were drilled to test Cleopatra’s vertical and horizontal continuity and extent.Highlights from this drilling include hole VU-032, which intersected 4,030 grams of gold per tonne uncut over 0.5 meters, and hole VU-053, which intersected 27,000 grams of gold per tonne uncut over 0.5 meters. The Cleopatra Vein has now been defined for approximately 85 meters along strike, 50 meters above the 1345-meter level, 50 meters below the 1345-level and remains open in all directions (see news release dated July 23, 2013). The underground exploration drill program focused on extending the high grade gold mineralization intersected to the east of the Program area above and below the 1345-meter level.Drilling continued to intersect mineralization in projected domains. The underground exploration drilling was in an area of limited, wide-space surface drilling and demonstrated the continued potential to outline high-grade mineralization in the Valley of the Kings, particularly along the projection of Domain 20 to the east. In addition to drilling, underground exploration included drifting and cross-cutting of the Cleopatra Vein and Domain 20 and raises on the Cleopatra Vein and the 615L drift. Resource Estimate On November 20, 2012, we announced an updated high-grade Mineral Resource estimate for the Valley of the Kings (see our news release of November 20, 2012).The resource estimate, which incorporated all drilling completed to date at the Valley of the Kings, including all drilling from the 2012 exploration program, was completed by Snowden (see the Brucejack Project Mineral Resources Update Technical Report dated November 20, 2012 and filed on SEDAR on November 22, 2012).High-grade gold resources in the Valley of the Kings (5.0 g/t gold-equivalent cut-off) total: · 8.5 million ounces of gold in the Indicated Mineral Resource category (16.1 million tonnes grading 16.4 grams of gold per tonne); and · 2.9 million ounces of gold in the Inferred Mineral Resource category (5.4 million tonnes grading 17.0 grams of gold per tonne) An updated Mineral Resource estimate for the Valley of the Kings incorporating all 2013 underground and surface drilling and milling results from our 10,000-tonne bulk sample will be prepared by Snowden following the receipt of all assay data. 4 Operations (cont'd) Feasibility Study On June 11, 2013, we announced a positive National Instrument 43-101-compliant Feasibility Study for the high-grade gold and silver resources identified to date at our 100%-owned Brucejack Project in northern British Columbia (see our news release dated June 11, 2013).The Feasibility Study was filed on ww.sedar.com on June 26, 2013.Valley of the Kings Probable Mineral Reserves are 6.6 million ounces of gold (15.1 million tonnes grading 13.6 grams of gold per tonne) and West Zone Proven and Probable Mineral Reserves are 700,000 ounces of gold (3.8 million tonnes grading 5.8 grams of gold per tonne).The Base Case estimated pre-tax Net Present Value (5% discount) is US$2.7 billion, with an internal rate of return of 42.9%. The Feasibility Study contemplates average annual production for the first 10 years of 425,700 ounces of gold and for the 22 year life of mine 321,500 ounces of gold, an estimated capital cost, including contingencies, of US$663.5 million and an average processing rate of 2,700 tonnes/day with operating costs of C$156.46 per tonne milled. The Brucejack Project Feasibility Study, and associated mine plan and Mineral Reserves, will be updated following the completion of the updated Mineral Resource estimate for the Valley of the Kings. Economic Evaluation A summary of financial outcomes using three metal price scenarios, including spot metals prices at the time of completion of the Feasibility Study, is presented below: Table 1: Summary of Brucejack High-Grade Economic Results by Metal Price Alternative Case Base Case(1) Spot Prices at September 6, 2013 Gold Price (US$/ounce) Silver Price (US$/ounce) Net Cash Flow $1.41 billion (pre-tax) $964.1 million (post-tax) $5.28 billion (pre-tax) $3.50 billion (post-tax) $5.90 billion (pre-tax) $3.91 billion (post-tax) Net Present Value(2) (5.0% discount) $602.3 million (pre-tax) $383.7 million (post-tax) $2.69 billion (pre-tax) $1.76 billion (post-tax) $3.01 billion (pre-tax) $1.98 billion (post-tax) Internal Rate of Return 16.6% (pre-tax) 13.7% (post-tax) 42.9% (pre-tax) 35.7% (post-tax) 47.0%(pre-tax) 39.2% (post-tax) Payback (from start of production period) 4.7 years (pre-tax) 4.8 years (post-tax) 2.1 years (pre-tax) 2.2 years (post-tax) 1.9 years (pre-tax) 2.0 years (post-tax) Exchange Rate (US$:C$) (1)Tetra Tech-adopted consensus forecast metal prices from the Energy Metals Consensus Forecast (EMCF). (2)NPV is discounted to the beginning of 2013. 5 Operations (cont'd) Project Mineral Reserves The Mineral Reserves resulting from the Feasibility Study for the Brucejack Project are based on the November 2012 Mineral Resource estimates for the Valley of the Kings and the West Zone (see news release dated November 20, 2012).The Mineral Reserve estimates by zone and Reserve category are summarized below. Table 2: Valley of the Kings Mineral Reserve Estimate(3)(4)– May 16th, 2013 Category Tonnes (millions) Gold (g/t) Silver (g/t) Contained Gold (million oz) Silver (million oz) Probable (3)Rounding of some figures may lead to minor discrepancies in totals (4)Based on C$180/t cutoff grade, US$ 1350/oz Au price, US$ 22/oz Ag price, C$/US$ exchange rate 1.0 Table 3: West Zone Mineral Reserve Estimate(5)– May 16th, 2013 Category Tonnes (millions) Gold (g/t) Silver (g/t) Contained Gold (million oz) Silver (million oz) Proven Probable Total P&P (5)See notes (3) and (4) to Table 2 above Mining and Processing Brucejack is planned as a high-grade underground mining operation using a long-hole stoping mining method and cemented paste backfill.The Valley of the Kings, the higher-grade, primary targeted deposit, will be developed first; the lower-grade West Zone will be developed in the third half of the Project’s 22-year mine life.The mine is planned to operate with a processing rate of 2,700 tonnes per day and mine a total of 9.6 million tonnes of ore for the first 10 years at an average mill feed grade of 14.2 grams gold per tonne. Mineral processing will involve conventional sulphide flotation and gravity concentration, producing gold-silver doré and gold-silver flotation concentrate.Metallurgical recoveries for the Valley of the Kings are 96.7% for gold and 84.8% for silver, and for the West Zone 94.7% for gold and 90.4% for silver.A total of 7.1 million ounces of gold and 31.6 million ounces of silver is estimated to be produced over the life of the Brucejack Project, including the gold and silver recovered into the flotation concentrate.The Project’s projected production and processing is summarized in Table 4 below. 6 Operations (cont'd) Table 4: Brucejack Project Total Mine Projected Production and Processing Summary(6) Year Tonnage, (t) Gold grade, (g/t) Silver grade, (g/t) Gold Production, (‘000 ounces) Silver Production, (‘000 ounces) 1 12 2 11 3 11 4 12 5 14 6 9 7 11 8 10 9 11 10 18 Years 1-10 12 Years 11-22 Life of Mine(Years 1-22) (6)Rounding of some figures may lead to minor discrepancies in totals (7)Tonnage includes pre-production ore. Capital and Operating Costs The capital cost for the Brucejack high-grade project is estimated at US$663.5 million, including a contingency of US$64.4 million.Capital costs are summarized in Table 5 below. Table 5: Capital Costs Summary (US$ million) Mine underground Mine site(8) Offsite Infrastructure Total Direct Costs Indirect Costs Owner’s Costs Contingencies Total Capital Cost (8)Includes mine site, mine site process, mine site utilities, mine site facilities, tailings facilities, mine site temporary facilities and surface mobile equipment. 7 Operations (cont'd) Average operating cost is estimated at C$156.46 per tonne milled.Operating costs are summarized in Table 6 below. Table 6: Operating Costs Summary (C$/tonne) Mining Processing General & Administrative Surface Services and Others Total Operating Cost (9)LOM ore milled; if excluding the ore mined during preproduction, the estimated cost is C$94.40/t. All-In sustaining cash costs, which includeby-product cash costs, sustaining capital, exploration expense and reclamation cost accretion are summarized in Table 7 below. Table 7: All-In Sustaining Cash Costs Life of Mine (US$ million) Total Cash Costs(10) Reclamation Cost Accretion Sustaining Capital Expenditure All-in Sustaining Cash Costs Gold Sales 7.1 million ounces All-in Sustaining Cash Costs per Ounce $508/ounce (10)Net of silver credits at Base Case silver price of $20/ounce. Opportunities for Enhanced Economics The capital cost includes $49.9 million for a 50 kilometer-long transmission line.An evaluation of the cost benefits of alternatively entering into a build-own-maintain agreement for the construction and operation of the transmission line is underway.The capital cost associated with the plant site construction is also being evaluated for potential savings in optimizing the site layout.The Project timeline is being reviewed for opportunities to accelerate underground development. Project Permitting We have submitted the project description for the Brucejack Project to the British Columbia Environmental Assessment Office and the Canadian Environmental Assessment Agency.The filings initiated the permitting process for the proposed 2,700 tonnes per day high-grade underground gold mine at the Brucejack Project. 8 Operations (cont'd) Snowfield Project The Snowfield Project borders the Brucejack Project to the north and is comprised of one mineral claim with an area of 1,267.43 hectares.We have not carried out any activities at the Snowfield Project since we acquired it in December 2010, other than environmental studies in conjunction with the Brucejack Project.During 2011, we focused on completing an updated mineral resource estimate for the project (see news release dated February 23, 2011), examining alternatives for advancing the project and negotiating cooperation agreements with Seabridge Gold Inc. (“Seabridge”) (see news release dated May 9, 2011). Joint Snowfield/ KSM Engineering Studies We have entered into a confidentiality and cooperation agreement with Seabridge that, amongst other things, provides for the completion of an engineering study examining the economics of combining our Snowfield Project and Seabridge’s KSM Project as a single operation.The internal engineering study was finalized during the first quarter of 2012 and indicates that developing the KSM and Snowfield deposits together could produce better economics than developing KSM as a stand-alone project, although no property acquisition costs or allocation of initial KSM capital have been considered. We have also entered into a mutual access agreement with Seabridge that (a) gives Seabridge access to our Snowfield Project and us access to Seabridge’s KSM Project for the stripping of overburden and (b) provides us with road access to the Brucejack and Snowfield Projects over Seabridge’s KSM Project lands. Snowfield represents a longer term gold opportunity for our shareholders.We do not have to expend further funds on the project until 2024, and we will be opportunistic to realize value for Snowfield as we focus our corporate resources on advancing the high-grade opportunity at our Brucejack Project. Additional Claims Our contiguous claims, including the claims comprising the Brucejack and Snowfield Projects, total over 103,000 hectares (254,500 acres), providing further exploration potential to supplement the value we are creating at Brucejack.A claim boundary map is available on our website. Results of Operations Our operations and business are not driven by seasonal trends, but rather the achievement of project milestones such as the achievement of various technical, environmental, socio-economic and legal objectives, including obtaining the necessary permits, completion of a final feasibility study, preparation of engineering designs, as well as receipt of financings to fund these objectives. 9 Results of Operations (cont'd) We expect that the expenditures will be consistent in future periods, other than bonuses which are determined annually by the Board of Directors, subject to any material changes in exploration and development activities. Selected Financial Information Annual information Selected consolidated annual financial information for the years ended December 31, 2012, 2011 and 2010 are as follows (in $000’s): Total revenue $
